Title: To Thomas Jefferson from Thomas Munroe, 16 October 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            October 16th. 1806—
                        
                        Reluctant as I feel to trouble you unnecessarily about City affairs, I do not think it proper to answer the
                            inclosed letter, without first laying it before you, and asking (when your leasure conveniently admits of it) the honor of
                            your sentiments concerning it.—I regret that the Commissioners did not in their Answer originally set up their just claim
                            to a preference as to 250 other Lots, much more valuable than those recovered by the Decree—I think with Mr. Johnson
                            there would have been but little doubt of success—I urged it, by a motion to amend the answer, while I attended the
                            argument of the cause at Annapolis in July last, but not being a party to the suit my motion was over-ruled—I shall,
                            however, with the assistance of Counsel try to affect it in another way—The 1000 lots recovered (even in case the
                            Chancellors decree should not be reversed), being all on the North East side of Massachusetts Avenue, will, I fear,
                            produce but a comparatively small part of the $80,000 & interest due to the public on them—The other 250 lots, lying
                            near the Capitol, are of considerably more Value than all the 1000. 
                  I have the honor to be with the most respectful
                            consideration, Sir, Your mo. Obt. Servt.
                        
                            Thomas Munroe
                            
                        
                    